 215314 NLRB No. 39ANTHONY CRANE RENTAL1As indicated above, the General Counsel's motion does not seeksummary judgment with respect to the unfair labor practice allega-
tions against the Respondent Employer. Accordingly, those allega-
tions are remanded to the Regional Director for further appropriate
action.2All of the foregoing jurisdictional allegations regarding the Re-spondent Employer have been admitted by the Respondent Employer
in the answer it filed to the consolidated complaint.Anthony Crane Rental, Inc. and Republic Crane,Inc./Single Employer and International Unionof Operating Engineers, Local Union No. 132,
AFL±CIOUnited Services of America Labor Union and Inter-national Union of Operating Engineers, Local
Union No. 132, AFL±CIO. Cases 9±CA±31249±1, ±2 and 9±CB±8717June 30, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSDEVANEYANDBROWNINGUpon charges and amended charges filed on October22 and December 27, 1993, respectively, by Inter-
national Union of Operating Engineers, Local Union
No. 132, AFL±CIO (Operating Engineers), the Acting
General Counsel of the National Labor Relations
Board issued a consolidated complaint on December
29, 1993, against Anthony Crane Rental, Inc. and Re-
public Crane, Inc./Single Employer (Respondent Em-
ployer) and United Services of America Labor Union
(Respondent Union) alleging that they have violated
Section 8(a)(1), (2), and (3) and Section 8(b)(1)(A), re-
spectively, of the National Labor Relations Act. Al-
though properly served copies of the charge and con-
solidated complaint, the Respondent Union failed to
file an answer.On May 25, 1994, the General Counsel filed andserved on Respondents a Motion for Partial Summary
Judgment and Memorandum in Support with respect to
the allegations involving the Respondent Union. On
May 27, 1994, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. Neither
Respondents filed a response. The allegations in the
motion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Partial Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the consolidated
complaint affirmatively notes that unless an answer is
filed within 14 days of service, all the allegations in
the consolidated complaint will be considered admit-
ted. Further, the undisputed allegations in the Motion
for Partial Summary Judgment disclose that the Re-
gion, by letter dated May 9, 1994, notified the Re-
spondent Union that unless an answer were received
by close of business on May 16, 1994, a Motion forSummary Judgment would be filed. In the absence ofgood cause being shown for the failure to file a timely
answer, we grant the General Counsel's Motion for
Partial Summary Judgment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, Anthony Crane Rental, Inc.and Republic Crane, Inc. have been engaged in the
renting of cranes and crane operators to firms in the
construction industry from its facility located in Nitro,
West Virginia; have been affiliated business enterprises
with common officers, ownership, directors, manage-
ment, and supervision; have formulated and adminis-
tered a common labor policy; have shared common
premises and facilities; have provided services for and
made sales to each other; have interchanged personnel
with each other; and have held themselves out to the
public as single-integrated business enterprises. Based
on its foregoing operations, Anthony Crane Rental,
Inc. and Republic Crane, Inc. constitute a single-inte-
grated business enterprise and a single employer within
the meaning of the Act. During the 12 months pre-
ceding issuance of the complaint, the Respondent Em-
ployer, in conducting its foregoing operations, pur-
chased and received at Nitro, West Virginia, goods
valued in excess of $50,000 directly from points out-
side the State of West Virginia.Based on the foregoing,2we find that the Respond-ent Employer is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act, and that the Respondent Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About October 1, 1993, the Respondent Union ob-tained recognition from and entered into and since then
has maintained and enforced a collective-bargaining
agreement with the Respondent Employer as the exclu-
sive collective-bargaining representative of the fol-
lowing unit:All employees employed by [Respondent Em-ployer] at its shop located at 101 Independence
Avenue, Nitro, West Virginia, excluding employ-
ees represented by the [Operating Engineers],
salesmen, office clerical employees, professional 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''employees and guards and supervisors as definedin the Act.The Respondent Union engaged in the foregoingconduct even though it did not represent an uncoerced
majority of the unit.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent Union has been restraining and coercing em-
ployees in the exercise of the rights guaranteed in Sec-
tion 7 of the Act, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(b)(1)(A) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent Union has en-gaged in certain unfair labor practices, we shall order
it to cease and desist and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.ORDERThe National Labor Relations Board orders that theRespondent Union, United Services of America Labor
Union, Nitro, West Virginia, its officers, agents, and
representatives, shall1. Cease and desist from
(a) Acting as exclusive collective-bargaining rep-resentative of the employees in the unit described
below, unless and until certified by the Board as the
collective-bargaining representative of the employees
pursuant to Section 9 of the Act:All employees employed by [Respondent Em-ployer] at its shop located at 101 Independence
Avenue, Nitro, West Virginia, excluding employ-
ees represented by the [Operating Engineers],
salesmen, office clerical employees, professional
employees and guards and supervisors as defined
in the Act.(b) Maintaining, enforcing, or giving effect to thecollective-bargaining agreement it entered into with the
Respondent Employer about October 1, 1993.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business offices and meeting hallscopies of the attached notice marked ``Appendix.''3Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed by the
Respondent Union's authorized representative, shall be
posted by the Respondent Union immediately upon re-
ceipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
members are customarily posted. Reasonable steps
shall be taken by the Respondent Union to ensure that
the notices are not altered, defaced or covered by any
other material.(b) Forward to the Regional Director for Region 9signed copies of the notices for posting by the Re-
spondent Employer in places where notices to employ-
ees are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Union has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
act as exclusive collective-bargainingrepresentative of the employees in the unit described
below, unless and until certified by the Board as the
collective-bargaining representative of the employees
pursuant to Section 9 of the Act:All employees employed by Anthony Crane Rent-al, Inc. and Republic Crane, Inc. [the Employer]
at its shop located at 101 Independence Avenue,
Nitro, West Virginia, excluding employees rep-
resented by the International Union of Operating
Engineers, Local Union No. 132, AFL±CIO,
salesmen, office clerical employees, professional
employees and guards and supervisors as defined
in the Act.WEWILLNOT
maintain, enforce, or give effect tothe collective-bargaining agreement we entered into
with the Employer about October 1, 1993.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.UNITEDSERVICESOF
AMERICALABORUNION